Citation Nr: 0414469	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Whether the veteran filed a valid notice of disagreement 
to an August 12, 1971 rating decision.

2.  Whether there was clear and unmistakable error (CUE) in 
the August 12, 1971 rating decision that denied service 
connection for the residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1965.

By rating decision dated in October 2001, the Regional Office 
(RO) concluded that there was no CUE in the August 1971 
rating decision that denied service connection for residuals 
of a left knee injury.  In a letter dated in May 2002, the RO 
informed the veteran that the letters he submitted in 1971 
did not constitute a valid notice of disagreement with the 
August 1971 determination.  This case was previously before 
the Board of Veterans' Appeals (Board) in May 2003, at which 
time it concluded that the veteran had not submitted a valid 
notice of disagreement to the August 1971 rating action.  The 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
August 6, 2003, vacated the Board's decision and granted a 
Joint Motion for Remand.  

The issue of whether the veteran submitted a valid notice of 
disagreement with the August 1971 rating decision is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.  The Department of Veterans Affairs (VA) will notify you 
if further action is required on your part.  


FINDINGS OF FACT

1.  The August 12, 1971 rating action denying service 
connection for residuals of a left knee injury is final.

2.  The veteran has failed to allege an error of fact or law 
in the RO's August 12, 1971 rating action that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, the result would 
have been manifestly different but for the error.




CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE 
in the August 12, 1971, rating decision.  38 C.F.R. 
§ 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran injured 
his left knee in a basketball game in December 1962.  An 
examination revealed traumatic effusion of the left knee.  An 
orthopedic consultation was arranged.  The veteran was to use 
crutches.  He was seen two days later and there was pain and 
swelling of the left knee joint.  Tenderness was reported 
over the collateral and lateral ligaments.  Range of motion 
was limited.  It was reported in March 1963 that he had 
experienced knee difficulties since an injury in November 
1962.  On examination, there was no instability of the joint 
and full range of motion was observed.  The impression was 
chronic strain of the left knee.  He received physical 
therapy for the left knee in March and April 1963.  The knee 
was noted to be much better later that month.  In April 1964, 
it was noted that the veteran had injured the knee the 
previous day.  It had been twisted out of joint.  Some soft 
tissue swelling was noted.  

On a report of medical history in August 1965, the veteran 
reported that he had a "trick" or locked knee, and swollen 
or painful joints.  It was also reported that he had been 
told that he might have to have an operation on his left knee 
to remove cartilage.  A clinical evaluation of the lower 
extremities on the separation examination in August 1965 was 
normal.  

The veteran submitted a claim for service connection for a 
left knee disability in June 1971.  

The veteran was hospitalized by the VA from June to July 
1971.  It was reported that he had stepped off an incline and 
twisted his left knee approximately two days prior to 
admission.  The injury resulted in pain and swelling.  The 
veteran indicated that he had sustained a previous injury 
playing basketball about six years earlier.  Following an 
examination, the diagnosis was tear of the left medial 
collateral ligament.  

By rating decision dated August 12, 1971, the RO denied 
service connection for residuals of a left knee injury.  The 
rating action indicated that the injury the veteran sustained 
in service was an acute, self-limiting condition that 
resolved uneventfully.  It was further noted that his current 
left knee tear of the collateral ligament was held to be due 
to a fall sustained two days earlier and, hence, unrelated to 
service.  

Analysis 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The issue before the Board is whether there was CUE in the 
August 1971 rating decision that denied service connection 
for residuals of a left knee injury.

The veteran asserts that there was CUE in the August 1971 
determination since the correct facts were not properly 
applied.  In order to find that the rating action was clearly 
and unmistakably erroneous, it must be concluded that the 
evidence of record at the time service connection was denied 
was such that the only possible conclusion was that a grant 
of service connection for residuals of a left knee injury was 
warranted.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Such a conclusion cannot be made in this 
case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court 
described the high burden of proof required for a showing of 
CUE by reiterating the definition it has provided for CUE in 
relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

As noted above, the RO denied service connection for a left 
knee injury essentially on the basis that the in-service 
injury was acute and transitory and resolved without residual 
disability.  The veteran refers to the fact that the report 
of medical history at the time of the separation examination 
in August 1965 noted that he had been advised that surgery on 
the left knee might be necessary.  The Board acknowledges 
that there is a reference in the service medical records that 
suggests that the veteran's left knee problems were 
"chronic."  Thus, the veteran argues that it was not merely 
a mistake in the weighing of the evidence.  These points do 
not compel a finding that service connection should have been 
granted based on the facts at the time of the August 1971 
decision.  Indeed, other evidence of record at the time of 
that determination demonstrated that there was no clinical 
abnormality of the left knee when the veteran was examined in 
August 1965 prior to his separation from service.  Moreover, 
when he sought treatment in 1971 for left knee complaints, he 
had injured the knee several days earlier.  There was no 
indication that he had continued to receive any treatment for 
left knee complaints following his discharge from service.  
The veteran has raised questions concerning the evaluation of 
the evidence, but he has not provided "persuasive reasons . 
. .as to why the result would have been manifestly different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  

The very nature of the veteran's allegations, i.e., that a 
different result was warranted based on the evidence of 
record, does not form the basis of CUE.  A mere disagreement 
with how the RO evaluated the facts before it does not 
constitute an allegation that is adequate to raise a CUE 
claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. 
Brown, 6 Vet. App. 242 (1994).  In essence, the veteran's 
argument regarding the proper evaluation to be assigned 
essentially boils down to a reweighing of the evidence.  In 
Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  The Board concludes that CUE claim 
has not been accompanied by clear and specific allegations of 
error; the appropriate remedy, however, is for dismissal of 
the claim without prejudice.  Simmons v. Principi, 17 Vet. 
App. 104 (2003). 





ORDER

The claim of CUE in the August 12, 1971, rating decision is 
dismissed without prejudice.


REMAND

The veteran also asserts that he filed a valid notice of 
disagreement with the August 1971 rating decision.  

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



